Case 2:19-cv-09010-DSF-MAA Document 20 Filed 05/18/20 Page 1 of 1 Page ID #:133



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11   TRACY L. GAMBLE PRYOR,                     Case No. 2:19-cv-09010-DSF (MAA)
  12
                           Plaintiff,
                v.                                ORDER ACCEPTING FINDINGS
  13
                                                  AND RECOMMENDATIONS OF
  14   MICHAL R. POWELL et al.,                   UNITED STATES MAGISTRATE
                                                  JUDGE
  15
                           Defendants.
  16

  17

  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file
  19   herein, and the Report and Recommendation of United States Magistrate Judge.
  20   Further, the time for filing objections has expired and no objections have been
  21   made. The Court accepts the findings and recommendations of the Magistrate
  22   Judge.
  23         IT IS THEREFORE ORDERED that this action be dismissed without
  24   prejudice.
  25   DATED: May 18, 2020
  26                                         Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
  27

  28
